Vanderburgh, J.
Judgment was rendered in justice’s court against the defendant and in plaintiff’s favor for the sum of $15 damages and costs. The case was appealed to the District Court upon questions of both law and fact.
The appellant having failed to enter her appeal on or before the second day of the term of the district court, judgment was ordered for the plaintiff respondent. Afterwards the defendant moved upon affidavits to vacate the order for judgment, and to reinstate the case on the calendar. The plaintiff appeared on the hearing, and resisted the application, which was, however, granted. On the 1st day of December, 1890, at a regular term of the court, the plaintiff applied for and obtained leave to amend her complaint, and defendant also amended his answer, and thereupon by consent of both parties the case was set for trial on the merits in the district court for December 9,1890. Afterwards, upon December 2,1890, the plaintiff moved to dismiss the appeal, which motion was denied, and *510the case was thereafter tried by jury, and a verdict rendered, which was afterwards set aside, and a new trial awarded; and at a subsequent trial the action was dismissed on defendant’s motion, for want of prosecution by the plaintiff.
It is now claimed by the plaintiff on this appeal that the judgment of dismissal was invalid for want of jurisdiction of the district court of the cause because the judgment of the justice, being for $15 damages, and not in excess of that amount, the case could not be brought to trial'de novo on appeal in the district court. But the district court has original jurisdiction without respect to the amount in controversy, and had jurisdiction of the subject-matter of this action, if the parties voluntarily appeared and submitted the contro versy to the court, which it is very clear they did do. After the pleadings were amended, and the case voluntarily set for trial, it was to late to move to dismiss, and the irregularity in the mode of bringing the case into that court in the first instance was waived. The parties appeared in the district court, and consented to the trial of a controversy, the subject of which was within the jurisdiction of the court. Why should the court stop to inquire into the preliminary procedure? The question involved is substantially covered by the cases of Lee v. Parrett, 25 Minn. 128, and Anderson v. Hanson, 28 Minn. 402, (10 N. W. Rep. 429.) And see Danforth v. Thompson, 34 Iowa, 243; Mackey v. Briggs, 16 Colo. 143, (26 Pac. Rep. 131.) Since the trial court was, strictly speaking, concerned only with the issues raised by the pleadings under which the trial was conducted, it is not material to inquire as to the effect of that trial upon the judgment attempted to be appealed from.
But we think it but reasonable to hold that the effect of such retrial was to abrogate such judgment by the implied consent of the parties.
Judgment affirmed.
(Opinion published 55 N. W. Rep. 597.)